Citation Nr: 9910147	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-31 915A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a back disorder 
diagnosed as dorsolumbar paravertebral myositis, lumbar 
fibromyositis, degenerative osteoarthritis of the spine with 
disc disease L5-S1, currently rated as 10 percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, secondary to Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. T. Ortiz


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1967 to February 1970.  He had service in the Republic of 
Vietnam from August 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and March 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  The March 1996 rating 
decision confirmed and continued a 10 percent disability 
rating for a back disability, diagnosed as dorsolumbar 
paravertebral myositis, lumbar fibromyositis, degenerative 
osteoarthritis of the spine with disc disease L5-S1 
(hereinafter, "back disability"), in effect since February 
1972.  The March 1997 rating decision denied service 
connection for peripheral neuropathy secondary to Agent 
Orange exposure in service.  The issue of service connection 
for peripheral neuropathy secondary to exposure to Agent 
Orange in service will be discussed below in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for an 
increased rating.

2.  The veteran's service-connected back disability is 
manifested by X-ray evidence of degenerative joint disease of 
the lumbar spine, full range of motion of the lumbar spine, 
except forward flexion to 70 degrees, evidence of moderate 
lumbosacral paravertebral muscle spasm, no objective evidence 
of pain on motion, and subjective complaints pain and 
discomfort.


CONCLUSION OF LAW

The criteria for a 20 percent rating, and not in excess 
thereof, for a back disability, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, including § 4.7 
and Diagnostic Codes 5003, 5295 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his back 
disability has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  When a 
disability is encountered that is not listed in the rating 
schedule it is permissible to rate under a closely related 
disease or injury in which the functions affected, the 
anatomical location and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual Background

The veteran was originally service-connected for chronic low 
back strain in an August 1972 rating decision which noted 
that he had complained of low back pain in service.  
Following an X-ray examination and VA orthopedic examination 
which diagnosed osteoarthritic changes found to be related to 
his service-connected chronic low back strain, the veteran's 
back disability was expanded to include findings consistent 
with that examination in a February 1989 rating decision.  
That decision redefined his back disability as "dorsolumbar 
paravertebral myositis, lumbar fibromyositis, degenerative 
osteoarthritis of the spine with disk disease L5-S1" and 
continued his disability evaluation at the 10 percent level.

A September 1995 private physician's letter noted that the 
veteran was being treated for persistent pain in his back 
related to an inservice back injury, and that there was 
radiographic evidence of cervical osteoarthritis, discogenic 
disease as well as osteoarthritis of the lumbosacral spine.  
The veteran was unable to lift, push, pull, carry, or handle 
heavy objects repeatedly.

The veteran was provided a VA examination for diseases of the 
spine in December 1995.  He related a history of low back 
pain and peripheral neuropathy for which he was being treated 
by a private physician.  Presently, he complained of pain 
over the lumbar area.  On neurological examination, there was 
diminished pinprick over left L5 and S1 dermatomes and 
distribution.  There was also diminished vibration distally.  
Deep tendon reflexes showed generalized hyporeflexia with 
absent ankle jerks and no Babinski reflex.  The diagnoses 
were (1) chronic low back pain syndrome, (2) degenerative 
joint disease of the lumbar spine by X-rays, (3) peripheral 
neuropathy, by history.

In January 1996, the veteran was provided a VA compensation 
and pension examination of the spine.  He described localized 
low back pain associated with pain in the left foot.  On 
examination, there were no postural abnormalities, no fixed 
deformities, and no evidence of muscle spasm of lumbar 
paravertebral muscles.  Range of motion was to 85 degrees on 
forward flexion, 30 degrees on backward extension, 20 and 25 
degrees on left and right lateral flexion, respectively, and 
30 degrees on rotation, bilaterally.  There was no objective 
evidence of pain on motion on any movement of the lumbar 
spine.  There was no muscle atrophy of the lower extremities.  
Muscle strength of both legs was normal.  Achilles muscle 
reflexes bilaterally were absent and he had diminished 
pinprick and smooth sensation over L5-S1 dermatomes of both 
feet.  The diagnosis was dorsolumbar paravertebral myositis 
with degenerative joint disease of the spine.

The veteran and his private physician provided testimony in a 
personal hearing before a hearing officer at the RO in 
October 1997.  The veteran's physician stated that the back 
disability was gradually worsening over time and would 
increasingly continue to limit the veteran.  He estimated 
that approximately twenty percent of the veteran's capacity 
had been diminished because of the back disability.  

Following the hearing, another VA examination of the 
veteran's back was ordered which was performed in November 
1997.  This included a review of the veteran's medical 
records.  The veteran complained of low back pain which 
radiated to the mid-back and shoulders.  He referred to pain 
in both calves.  He denied any other symptomatology of the 
legs.  He stated that during the last years he had not seen 
any doctor in relation to back pain but had been given a home 
physical therapy program by VA.  With regard to function, the 
examiner noted that the veteran worked as a mailman and 
stated that "[t]here is no functional impairment due to the 
back condition related to his job.  There is no functional 
impairment on his daily activities."  On physical 
examination, the veteran had full range of motion of the 
lumbar spine, except forward flexion which was to 70 degrees.  
There was no objective evidence of painful motion of the 
lumbar spine, weakness of the legs, or tenderness to 
palpation on lumbar paravertebral muscles.  There was 
objective evidence of moderate lumbosacral paravertebral 
muscle spasm.  Knee jerks and ankle jerks were +2, 
bilaterally and symmetric.  He had diminished pinprick and 
smooth sensation diffusely in arms and legs, diminished 
vibration and proprioception sense which was diffuse in the 
arms, legs and face.  The diagnosis was lumbar paravertebral 
myositis with degenerative osteoarthritis with discogenic 
disease at L5-S1.

Analysis

Initially, the Board notes that a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the Department of Veterans Affairs will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.  38 U.S.C.A. § 110; 38 
C.F.R. § 3.951(b).  The veteran's service-connected back 
disability has been continuously rated 10 percent disabling 
since February 1972 and as such, that evaluation is protected 
and cannot be reduced.

The veteran's back disability is currently rated as 10 
percent disabling under Diagnostic Code 5295 for lumbosacral 
strain as the most closely analogous disability.  A rating of 
10 percent contemplates only characteristic pain on motion of 
the affected area.  The next higher, or 20 percent, rating 
contemplates lumbosacral strain with muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in standing position.  The next higher rating of 40 percent, 
the highest rating assignable under this code, contemplates 
severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295 (1998).

While the most recent medical evidence found no objective 
evidence of painful motion, there was objective evidence of 
moderate lumbosacral paravertebral muscle spasm.  Although 
the 20 percent level of disability contemplates muscle spasm 
on extreme forward bending, and the examiner did not state 
that muscle spasm was associated with forward bending, the 
Board finds the presence of muscle spasm alone is sufficient 
evidence of a level of disability that more nearly 
approximates the criteria for a next higher or 20 percent 
evaluation.

The Board has considered other diagnostic codes under which 
the veteran's disability may be rated but none provide for a 
higher rating for the veteran's level of disability.  In 
general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Higher evaluations are possible under Diagnostic Code 5292, 
for limitation of motion of the lumbar spine.  A 10 percent 
rating contemplates slight limitation of motion.  A 20 
percent rating contemplates a moderate limitation of motion.  
A 40 percent rating, the highest assignable under this code, 
contemplates a severe limitation of motion of the lumbar 
spine.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 
(1998).  On his most recent VA examination, the veteran's 
range of motion was described as "full and complete . . . 
except forward flexion which equals 70 degrees."  While it 
is unclear whether this might be considered "slight" or 
"moderate" limitation of motion, it is certainly not 
"severe", the description required for an evaluation higher 
than his current 20 percent, particularly since the initial 
description of his range of motion is "full and complete."  
The veteran may also be rated for his degenerative arthritis 
under Diagnostic Code 5003; however, degenerative arthritis 
substantiated by X-ray findings is rated on the basis of 
limitation of motion of the specific joint or joints 
involved, and a higher evaluation is not possible on the 
basis of limitation of motion severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

A higher evaluation is also possible under Diagnostic Code 
5293 for intervertebral disc syndrome; however, while the 
veteran is service-connected for disc disease, he has not 
shown any of the symptoms of neuropathy.  The Board notes 
that the veteran's private physician specifically discounted 
the veteran's peripheral neuropathy as a symptom of his back 
disorder in the October 1997 hearing stating clearly that it 
was not a radiculopathy.  Other diagnostic codes provide for 
higher evaluations for residuals of fractured vertebra, or 
ankylosis of the spine; however, the veteran has shown non of 
the criteria which would permit a higher evaluation under 
these diagnostic codes.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5285 through 5293.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45 were not subsumed into the diagnostic codes under which 
a veteran's disabilities are rated.  Therefore, the Board has 
to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40 (1998), separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet.App. 202, 206 (1995).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1998).  
The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet.App. 202, 206-07 
(1995).  The most recent VA examinations noted that there was 
no pain on motion of the veteran's joints, and the examiner 
in the November 1997 VA examination wrote that there was no 
functional impairment in the veteran's work or in his daily 
activities.  Therefore, the Board finds there is no 
additional functional limitation for which the veteran is not 
being compensated in his existing 20 percent evaluation.

In conclusion, the evidence supports a higher evaluation for 
the veteran's service-connected back disability.  In making 
this determination, the Board has considered the rule 
affording the veteran the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An increased rating of 20 percent, and not in excess thereof, 
is granted for a back disability, diagnosed as dorsolumbar 
paravertebral myositis, lumbar fibromyositis, degenerative 
osteoarthritis of the spine with disc disease L5-S1, subject 
to the law and regulations governing the payment of monetary 
awards.


REMAND

The Law Governing Agent Orange Claims

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
an herbicide agent (Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected, 
if the requirements of 38 C.F.R. § 3.307(a) (1998) are met, 
even if there is no record of such disease during service: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcomas.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.309(e) (1998). 

The regulations relating to service connection for veterans 
exposed to Agent Orange were revised effective November 25, 
1996, to include acute and subacute peripheral neuropathy.  
38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (1998), [61 Fed.Reg. 
57586-89 (Nov. 7, 1996)].  "The term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset."  Note 2 to § 3.309.  Acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. 
§§ 3.307(a)(6)(ii) (1998). 

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  38 U.S.C.A. § 1113 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.307(d) (1998).
 
The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Factual Background

The veteran originally filed a claim for service connection 
for peripheral neuropathy secondary to Agent Orange exposure 
in August 1991, submitting a letter from a private physician 
which stated the following:

[The veteran] is under my [professional] 
care since April 4, 1988.  This patient 
is being managed for a peripheral 
neuropathy that has been documented 
extensively by electrophysiologic studies 
(Evoked Responses, EMG-NCV).  He gives a 
history of exposure to dioxin (Agent 
Orange) during his military tour of duty.

The RO responded in October 1991 with a letter informing the 
veteran that action on his claim was being deferred because 
of changes pending in Agent Orange regulations.  In March 
1993, the veteran submitted another letter from the same 
private physician reiterating that the veteran was under his 
professional care due to "toxic peripheral neuropathy," and 
adding that the veteran "was exposed to dioxin (Agent 
Orange) during his military tour of duty."  

In July 1993, the veteran was provided a VA Agent Orange 
examination.  The veteran complained of back problems, 
sebaceous cysts, and a crural rash.  Examination resulted in 
diagnoses of a skin rash, diagnosed as tinea cruris and 
hepatomegaly.  Neurological evaluation noted no deficits and 
extremities were negative except for flat feet.

The RO denied the veteran's claim for peripheral neuropathy 
secondary to Agent Orange exposure in service in a March 1994 
rating decision because, at that time, peripheral neuropathy 
was not listed among the diseases entitled to a presumption 
of service connection for veteran's who served in Vietnam.  

In December 1994, another letter was received from the 
veteran's private physician.  He included a copy of a 
selection from a medical treatise, "Occupational Neurology 
and Clinical Neurotoxicology" stating that "[i]t is clearly 
established in the writing outlined . . . that peripheral 
neuropathy is indeed a condition definitely associated with 
dioxin exposure. . . ."  He specifically pointed out that 
that one of the findings of the study was that recovery was 
incomplete after one year following exposure.

In October 1996, the veteran submitted another letter from 
his private physician, dated in September 1996.  This letter 
indicated that the veteran was being regularly followed on a 
bimonthly basis due to his symptoms related to peripheral 
neuropathy and that his symptoms were worsening based on 
recent studies.  He stated, "[i]n my opinion, [the veteran] 
suffers a generalized peripheral neuropathy most likely 
secondary to exposure to Dioxin or 'Agent Orange'."

In October 1997, the veteran accompanied by his private 
physician offered testimony in a personal hearing before a 
hearing officer at the RO.  The physician testified that the 
veteran's diagnosis of peripheral neuropathy was difficult as 
such cases were normally the result of diabetes which was not 
present in this case.  He stated that the diagnosis was aided 
by nerve studies described as evoked somatosensory responses.  
He then discounted the veteran's back disorder as a source of 
the veteran's peripheral neuropathy.  

[The veteran's] back pain is a pain which 
is limited to the lower back and which 
radiates upward.  It radiates towards the 
paravertebral muscles . . . towards the 
neck.  He has never complained that his 
pain starts in the back and goes to the 
leg, as is normal in radiculopathy.  

He added that nerve studies showed no evidence of 
"entrapment neuropathy or radiculopathy."  Finally, both 
the doctor and the veteran testified that his peripheral 
neuropathy was initially diagnosed in 1988; however, the 
veteran's representative stressed that symptoms of peripheral 
neuropathy were manifest within one year after his return 
from Vietnam.  

In this case, the veteran is contending that he has 
peripheral neuropathy which was caused by exposure to Agent 
Orange in service.  While it does not appear that service 
connection for peripheral neuropathy is possible under the 
regulations on a presumptive basis because peripheral 
neuropathy is defined under the applicable regulation as 
transient and resolved within two years of the date of onset 
(See Note 2 to 38 C.F.R. § 3.309(e)), it does not obviate 
establishment of service connection on a direct basis.  See 
Combee discussion, supra.  However, without a presumptive 
disease, the presumption of exposure is also not applicable 
and the veteran must provide evidence of exposure to Agent 
Orange in service.  See McCartt v. West, No. 97-1831 (U.S. 
Vet. App. Feb. 8, 1999) (both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent).  The Board therefore 
considers the veteran's claim to be entitlement to service 
connection for peripheral neuropathy on a direct basis 
secondary to Agent Orange exposure in service.  In this 
regard, the Board also notes that although there is a May 
1994 rating decision which denied the veteran's claim for 
"[s]ervice connection for peripheral neuropathy, either due 
to Agent Orange exposure or directly due to military 
service" (italics added), it is clear that this decision did 
not consider the question of peripheral neuropathy developing 
from exposure to Agent Orange on other than a presumptive 
basis.  Therefore, the Board concludes that the issue of 
entitlement to service connection for peripheral neuropathy 
secondary to exposure to Agent Orange in service on a basis 
other than under 38 C.F.R. § 3.307(a) and 3.309(e), is a 
separate claim and was not the subject of a prior final 
decision necessitating the presentation of new and material 
evidence to reopen.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1998).

Remand Instructions

While the Board accepts the veteran's statements that he was 
exposed to Agent Orange in service as true for purposes of 
establishing a well-grounded claim, (see King v. Brown, 5 
Vet. App. 19, 21 (1993)), there is no evidence in the claims 
file to support this assertion on the merits.  The RO should 
ask the veteran to specify exactly where he is claiming that 
he was exposed to Agent Orange during his service in Vietnam, 
and once the information is received forward this along with 
a copy of the veteran's service personnel records to the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), formerly the "United States Army and Joint 
Services Environmental Support Group" (ESG).

To comply with any duty to assist, this case is remanded to 
the RO for the following development:

1.  The RO should request from the 
veteran as much information is possible 
about his claimed exposure to Agent 
Orange in service, including dates of 
exposure, location's where he may have 
been exposed to Agent Orange, and unit in 
which he served.

2.  If the record contains sufficient 
information, the RO should request that 
the United States Armed Services Center 
for Research of Unit Records (USASCRUS), 
formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG), 7798 
Cissna Road, Springfield, VA 22150, 
verify the veteran's claim of exposure to 
Agent Orange.  The RO should forward any 
information obtained from the veteran as 
well as a copy of his service personnel 
records, if available.  If such a request 
for verification of exposure to Agent 
Orange is not made, the RO should 
document why such a request was not made.

3.  If and only if the RO determines that 
the veteran was exposed to Agent Orange in 
service, the veteran should be scheduled 
for a VA neurology examination to 
determine the existence and etiology of 
his peripheral neuropathy.  If peripheral 
neuropathy is diagnosed on examination, 
the examiner should express an opinion on 
whether it is more likely than not that 
the peripheral neuropathy is related to 
exposure to Agent Orange in service.  The 
examiner should discuss the probability of 
alternate etiology, if applicable.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests including nerve conduction 
studies are to be accomplished.  Copies of 
the test results should be included with 
the examination report.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, they must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  Subsequently, the RO should consider 
the issue on appeal.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1997) (Historical and 
Statutory 

Notes).  In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

